      Case 2:20-cv-00092-RMP     ECF No. 33   filed 02/02/21   PageID.501 Page 1 of 2



1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
2                                                                EASTERN DISTRICT OF WASHINGTON




3
                                                                  Feb 02, 2021
                                                                      SEAN F. MCAVOY, CLERK


4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     STEWART KERR, MD, a married
      individual,                               NO: 2:20-CV-92-RMP
8
                               Plaintiff,       ORDER OF DISMISSAL
9
            v.
10
      WENATCHEE VALLEY MEDICAL
11    GROUP, a Washington professional
      service corporation; CONFLUENCE
12    HEALTH, a Washington professional
      service corporation; STUART
13    FREED, an individual; and PETER
      RUTHERFORD, an individual,
14
                               Defendants.
15

16         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss Claims,

17   ECF No. 32. Having reviewed the Motion and the record, the Court finds good

18   cause to grant dismissal, as the parties request. Accordingly, IT IS HEREBY

19   ORDERED:

20         1. The parties’ Stipulated Motion to Dismiss Claims, ECF No. 32, is

21               GRANTED.



     ORDER OF DISMISSAL ~ 1
      Case 2:20-cv-00092-RMP      ECF No. 33    filed 02/02/21   PageID.502 Page 2 of 2



1          2. Plaintiff’s first cause of action (False Claims Act retaliation), second cause

2             of action (Medicaid fraud False Claims Act retaliation), and fourth cause of

3             action (constructive discharge) are dismissed with prejudice and without

4             fees or costs to any party.

5          3. Furthermore, the Court declines to exercise supplemental jurisdiction over

6             Plaintiff’s remaining state law claims and dismisses the state law claims

7             without prejudice, pursuant to 28 U.S.C. § 1367(c). See ECF No. 32 at 2.

8          4. All pending motions, if any, are DENIED AS MOOT.

9          5. All scheduled court hearings, if any, are STRICKEN.

10         IT IS SO ORDERED. The District Court Clerk is directed to enter this

11   Order, enter judgment of dismissal with prejudice as provided above, provide copies

12   to counsel, and close this case.

13         DATED February 2, 2021.

14
                                                s/ Rosanna Malouf Peterson
15                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
16

17

18

19

20

21



     ORDER OF DISMISSAL ~ 2
